IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NOS. WR-93,789-01 and -02


                    EX PARTE LATRELL MARQUER FORT, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. W19-45202-I(A) AND W19-45201-I(A)
       IN THE CRIMINAL DISTRICT COURT NO. 2 FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two offenses of aggravated assault and sentenced to

imprisonment. He filed these applications for writs of habeas corpus in the county of conviction,

and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to appeal each conviction because counsel

failed to timely file notices of appeal. See Garza v. Idaho, 139 S. Ct. 738 (2019). Applicant has

alleged facts that, if true, might entitle him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim.

App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App. 2003). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.
                                                                                                        2

art. 11.07, § 3(d). The trial court shall order trial counsel1 to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to appeal the convictions because trial counsel failed to timely file notices of

appeal. The trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 8, 2022

Do not publish




        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.